riLeD

JUL 24 2019

UNITED STATES DISTRICT COURT Lob Teast
Clark. U 3. District & Bankruptcy
FOR THE DISTRICT OF COLUMBIA Cours ‘5: the District of Columbia

JASMINE HARRIS,

Plaintiff,
Civ. No. 19-2061 (UNA)

CCVN,

A a aa a ae a

Defendant.

MEMORANDUM OPINION

Federal district courts have jurisdiction in civil actions arising under the Constitution, laws or
treaties of the United States. See 28 U.S.C. § 1331. In addition, federal district courts have jurisdiction
over civil actions where the matter in controversy exceeds $75,000, and the suit is between citizens of
different states. See 28 U.S.C. § 1332(a).

According to the plaintiff, there are bed bugs and cockroaches at the shelter where she currently
resides. The complaint does not state a claim arising under the United States Constitution or federal law
and, therefore, the plaintiff does not demonstrate federal question jurisdiction. Because the plaintiff
does not demand for monetary damages, and because the parties both are citizens of the District of ~
Columbia, the plaintiff fails to establish diversity jurisdiction.

The Court will grant the plaintiff's application to proceed in forma pauperis and will dismiss the

complaint for lack of subject matter jurisdiction. An Order is issued separately.

‘DATE: July 22 2019 Pees &

United Stated District Judge
